DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species II directed to Fig. 1 and 2 (claims 1-5) in the reply filed on November 2th, 2022 is acknowledged.  The traversal is on the ground(s) that claims 1-5 of the present application correspond to the non-elected, cancelled claims 19-23 of the parent application.  This is not found persuasive because during the prosecution of the present application, if no restriction was made to either Species I or II, Applicant could have a choice to amend the claim reciting Species I and/or II. Therefore, it would be burden to examine and search for two Species in one application.  
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JOEI et al. (Pub. No.: US 2020/0083297 A1), hereinafter as Joei and further in view of Park et al (Pub. No.: US 2013/0062595 A1), hereinafter as Park.
Regarding claim 1, Joei discloses an organic image sensor in Fig. 12, comprising: a plurality of organic photoelectric conversion devices (plurality of photoelectronic conversion unit 60) (see [0156-0158]), each organic photoelectric conversion device of the plurality of organic photoelectric conversion devices including a separate organic photoelectric conversion layer (each layer 62) including one or more layers (see [0159]), each layer of the one or more layers of each separate organic photoelectric conversion layer including a particular of a first material (p-type semiconductor) and a second material (n-type semiconductor) (see [0101-0104]), wherein the organic image sensor is configured to independently apply separate, respective voltages to separate organic photoelectric conversion devices of the plurality of organic photoelectric conversion devices to separately (each pixel transistor Tr apply separate voltage to each photoelectronic conversion unit 60) and independently configure the separate organic photoelectric conversion devices to generate separate, respective signals based on absorbing separate, respective wavelength spectra of incident light (each photoelectronic conversion unit 60 independently generate its own signal based on the wavelength spectra of incident light filtering through the lens locating directly above) (see [0065], [0070-0071], [0080-0082] and [0159-0163]).
Joei fails to disclose a mixture of the first material and the second material, the first material configured to absorb a first wavelength spectrum of light, the second material configured to absorb a second wavelength spectrum of light.
Park discloses an organic image sensor in Fig. 2, comprising: an organic photoelectric conversion layer (layer 110) including a mixture of a first material (n-type semiconductor) and a second material (p-type semiconductor) (see [0007], [0014] and [0032-0033]), the first material is configured to absorb a first wavelength spectrum of light (N-type semiconductor of material C60 absorb a first wavelength spectrum) and the second material is configured to absorb a second wavelength spectrum of light (P-type semiconductor of DMQA absorb a different wavelength spectrum as second wavelength) (see [0036]).
By incorporating the material mixture of n-type semiconductor (C60) and p-type semiconductor (DMQA) of Park for making the mixture of the first material and second material for Joei’s device for reciting a mixture of the first material and the second material, the first material configured to absorb a first wavelength spectrum of light, the second material configured to absorb a second wavelength spectrum of light as recited in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the material mixture of Park’s device into the Joei’s device for making the mixture of first and second material because the modified structure would improve the external quantum efficiency and light responsivity for the organic image sensor. 
Regarding claim 2, the combination of Joei and Park discloses the organic image sensor of claim 1, wherein the separate, respective wavelength spectra of incident light are different wavelength spectra of incident light (photoelectric conversion units 60 can convert two or more colors of wavelength of light) (see Joei and [0218]).
Regarding claim 3, the combination of Joei and Park discloses the organic image sensor of claim 1, wherein the separate, respective voltages are different voltages (each lower electrode 63 can receive high or low voltage signal independently for each photoelectric conversion unit 60) (see Fig. 12 of Joei).
Regarding claim 5, the combination of Joei and Park discloses the organic image sensor of claim 1, further comprising: an inorganic photoelectric conversion device (photodiode PD1 or PD2) within a semiconductor substrate (substrate 12), wherein the plurality of organic photoelectric conversion devices are on the semiconductor substrate, wherein the inorganic photoelectric conversion device is configured to absorb a third light (different light color from each photoelectric conversion unit 60) which is not absorbed by at least one organic photoelectric conversion device of the plurality of organic photoelectric conversion devices (see Joei, Fig. 12 and [0213]).

      Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: further comprising: a common electrode on one side of each separate organic photoelectric conversion layer of the plurality of the organic photoelectric conversion devices and separate, respective pixel electrodes of a plurality of pixel electrodes on an opposite side of each separate organic photoelectric conversion layer of the plurality of the organic photoelectric conversion devices as recited in claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818